NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50354

                Plaintiff-Appellee,             D.C. No. 2:05-cr-01040-JFW-1

 v.
                                                MEMORANDUM*
JONATHAN JEROME HILLS, AKA
Jerome Johnathan Hill, AKA Jerome
Johnson Hill, AKA Janathan J. Hills, AKA
Jerome Hills, AKA Jerome J. Hills, AKA
Jerome Johnathan Hills, AKA Jerome
Jonathan Hills, AKA Jerome Jonthan Hills,
AKA Johanathon Jerome Hills, AKA
Johnatham J. Hills, AKA Johnathan Jerome
Hills, AKA Johnathon Jerome Hills, AKA
Jonatham Jerome Hills, AKA Jonathan
Hills, AKA Jonathon Jerome Hills, AKA
Jonthan Jerome Hills, AKA Romeo Hills,
AKA Robert Ricks, AKA Rome, AKA
Romeo,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                           Submitted January 20, 2021**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Jonathan Jerome Hills appeals from the district court’s order denying his

motion for a reduction of sentence under the First Step Act. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Hills first contends that the district court procedurally erred by failing to

address his arguments for a lower sentence under the 18 U.S.C. § 3553(a)

sentencing factors and by misapplying one of the factors. We disagree. The court

considered Hills’s arguments, including his argument regarding his post-conviction

conduct, and acknowledged Hills’s eligibility for a reduction, but concluded that

the § 3553(a) factors did not warrant a further reduction from the original below-

Guidelines sentence. This explanation is sufficient to permit appellate review.1

See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018). Moreover, even

assuming the district court adopted the government’s argument regarding

sentencing disparities, we see no error in concluding that a reduction would result

in an unfair disparity with other defendants sentenced under the career offender

guidelines who were not subject to a reduced mandatory minimum.

      Hills also contends the 240-month sentence is substantively unreasonable in


without oral argument. See Fed. R. App. P. 34(a)(2).
1
  The government does not dispute Hills’s assertion that the district court has an
obligation to explain its reasons under § 3553(a) for denying a motion under the
First Step Act. We, therefore, do not reach that question here.

                                           2                                    19-50354
light of the staleness of his prior convictions and his post-sentencing conduct and

rehabilitation. However, the district court had discretion to determine the

appropriate weight to give to the various sentencing factors under § 3553(a), see

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009), and it was

within its discretion in concluding that further reduction of the below-Guidelines

sentence was unwarranted in light of the Guidelines range and Hills’s extensive

criminal history, United States v. Kelley, 962 F.3d 470, 479 (9th Cir. 2020).

      AFFIRMED.




                                          3                                     19-50354